Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-20 are pending.

Double Patenting
I.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

II.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

III.	Claims 1, 4-7 and 10-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,862,947. Although the claims at issue are not identical, they are not patentably distinct from each other as indicated below.

Instant Application – 17/093,103
Conflicting Patent – 10,862,947
1. A method performed by a streaming media server, the method comprising: 


receiving, at the streaming media server, a request transmitted over a communications network to stream video content to a client media receiver; 

in response to the request, initiating a streaming video session with the client media receiver during which the streaming media server, wherein the streaming media server is configured to: 

obtain the video content as video input data having an original color depth; 

generate an encoded video stream from the video input data to include luma information; 

degrade chroma information of an encoded video for selectively reducing a color depth using restricted color palettes of the encoded video stream relative to the original color depth; 


transmit the encoded video stream over the communications network to the client media receiver; and 

repeats the steps of generating and transmitting until termination of the streaming video session.
1.  A method of streaming video content performed by a streaming media server to a client media receiver, the method comprising:

receiving, at the streaming media server, a request transmitted over a communications network to stream video content to the client media receiver;

in response to the request, initiating a streaming video session with the client media receiver wherein the streaming media server is configured to:

obtain the video content as video input data having an original color depth;

generate an encoded video stream from the video input data to include luma information;

degrade chroma information of the encoded video for selectively reducing a color depth of the encoded video stream relative to the original color depth based on a prioritization scheme for controlled degradations to the streaming video stream;
transmit the encoded video stream over the communications network to the client media receiver; and

repeat the steps of generating and transmitting until termination of the streaming video session.
4. The method of claim 3 further comprising, when generating the encoded video stream, varying the color depth of the encoded video stream with limited color palettes to impart the encoded video stream with: chroma component information wholly stripped by a video color depth switcher module when generating compressed video frames in the encoded video stream wherein the compressed video frames comprise luma component (Y) to define a pixel luminance resulting in a grayscale video stream.
when generating the encoded video stream, varying the color depth of the encoded video stream to impart the encoded video stream with:
chroma component information wholly stripped by a video color depth switcher module when generating compressed video frames in the encoded video stream wherein the compressed video frames comprise luma component (Y) to define a pixel luminance resulting in a grayscale video stream.
when generating the encoded video stream, varying the color depth with limited color palettes of the encoded video stream to impart the encoded video stream with: a chroma component information which is not wholly stripped in its entirety by the video color depth switcher module and is converted to a less fine color range by a conversion to a lower bit count value to achieve a desired streaming bitrate reduction.
5. The method of streaming video content by the streaming media server of claim 4, further comprising, when generating the encoded video stream, varying the color depth of the encoded video stream to impart the encoded video stream with: a chroma component information that is not wholly stripped in its entirety by the video color depth switcher module and is converted to a less fine color range by a conversion to a lower bit count value to achieve a desired streaming bitrate reduction.
6. The method of claim 1 further comprising: reducing a color depth of streaming video content by interspersing video frames having a reduced color depth with limited color palettes with video frames having a nondegraded color depth. 
6. The method of streaming video content by the streaming media server of claim 1 further comprising: reducing the color depth of streaming video content by interspersing video frames having a reduced color depth with video frames having a nondegraded color depth.
7. The method of claim 1 wherein generating comprises: generating the encoded video stream to have a reduced color depth with limited color palettes for an initial phase of the streaming video session having a duration D1; and after elapse of duration D1, generating the encoded video stream to have a color depth without limited color palettes that is substantially equivalent to the original color depth.
7. The method of streaming video content by the streaming media server of claim 1 wherein generating comprises: generating the encoded video stream to have a reduced color depth for an initial phase of the streaming video session having a duration D1; and after elapse of duration D1, generating the encoded video stream to have a color depth substantially equivalent to the original color depth.
10. The method of claim 1 further comprising: rendering compressed video frames by utilizing a grayscale palette comprising a 2-bit, a 4-bit, or a 16-bit grayscale palette, when a color depth reduction with restricted color palettes is applied.
10. The method of streaming video content by the streaming media server of claim 1 further comprising: the compressed video frames may be rendered utilizing a grayscale palette comprising a 2-bit, a 4-bit, or a 16-bit grayscale palette when the color depth reduction is applied.
11. The method of claim 10, further comprising: wherein the video input data is generated utilizing an original color palate; wherein the method further comprises, when reducing the color depth of the encoded video stream, encoding the video input data utilizing a restricted color palette containing a reduced number of color values relative to that contained in the original color palate; and wherein the encoded video stream is imparted with a reduced color depth by encoding the video input data utilizing a color palette having a color range spanning a visible spectrum, and containing a diminished number of discrete color values as compared to the original color depth of the video input data.

wherein the video input data is generated utilizing an original color palate; wherein the method of streaming video content by the streaming media server further comprises, when reducing the color depth of the encoded video stream, encoding the video input data utilizing a restricted color palette containing a reduced number of color values relative to that contained in the original color palate; and wherein the encoded video stream is imparted with a reduced color depth by encoding the video input data utilizing a color palette that has a color range spanning a visible spectrum, and containing a diminished number of discrete color values as compared to the original color depth of the video input data.
wherein the video input data further has an original color resolution; and wherein the method further comprises, when reducing the color depth with a restricted color palette of the encoded video stream, encoding the video input data to have a reduced color resolution based on the reduced color palette relative to the original color resolution.
12. The method of streaming video content by the streaming media server of claim 1 wherein the video input data further has an original color resolution; and wherein the method further comprises, when reducing the color depth of the encoded video stream, encoding the video input data to have a reduced color resolution relative to the original color resolution.
13. The method of claim 1 further comprising, when reducing the color depth of the encoded video stream, encoding the video input data to contain (i) video frames having the original color depth and (ii) video frames having a reduced color depth with a restricted color palette which are interleaved with the video frames having the original color depth.
13. The method of streaming video content by the streaming media server of claim 1, further comprising: when reducing the color depth of the encoded video stream, encoding the video input data to contain (i) video frames having the original color depth and (ii) video frames with a reduced color depth which is interleaved with the video frames having the original color depth.
14. A method performed by a streaming media server, the method comprising: 

obtaining video content as video input data having an original color depth and an original image resolution; 
generating a plurality of video streams of varying bandwidths from the video input data, the plurality of video streams comprising: 
a high bandwidth media stream containing the video content encoded at the original color depth and at the original image resolution; 
an intermediate bandwidth media stream containing the video content encoded at a reduced color depth with a restricted number of colors and at the original image resolution; and 
a low bandwidth media stream containing the video input data encoded at the reduced color depth based on a reduced color palette and at a reduced image resolution; 
blended color valuesavailing a client media receiver of the high, intermediate, and low bandwidth media streams through a communications network to enable presentation of the video content on a display device associated with the client media receiver; 
wherein when reducing a color depth in combination with a restricted color palette of the encoded video stream, generating the encoded video content to include luma information and to omit chroma information.
by a streaming media server, the method comprising:
obtaining video content as video input data having an original color depth and an original image resolution;
generating a plurality of video streams of varying bandwidths from the video input data, wherein the plurality of video streams comprise:
a high bandwidth media stream containing the video content encoded at the original color depth and at the original image resolution;
an intermediate bandwidth media stream containing the video content encoded at a reduced color depth and at the original image resolution; and
a low bandwidth media stream containing the video input data encoded at the reduced color depth and at a reduced image resolution;

availing a client media receiver of the high, intermediate, and low bandwidth media streams through a communications network to enable presentation of the video content on a display device associated with the client media receiver;

wherein when reducing the color depth of the encoded video stream based on a prioritization scheme for controlled degradations to the encoded video stream, generating the encoded video content to include luma information and to omit chroma information.
initiate a streaming video session with a client media receiver over a communications network, the streaming media server comprising: - 26 -UTILITY PATENT APPLICATION ATTORNEY DOCKET NO. 066.0509C2 (P2017-01-24.2) 
a processor; and 
a computer-readable storage medium storing a computer-executable code that, when executed by the processor, causes the streaming media server to perform the operations comprising: 
when receiving a request from the client media receiver for streaming transmission of video content over the communications network, obtaining the video content as video input data having an original color depth; 
generating an encoded video stream from the video input data, while selectively reducing a color depth with a restricted number of colors of the encoded video stream relative to the original color depth by generating encoded video content of the encoded video stream which comprises luma information omitting chroma information; 


transmitting the encoded video stream configured with a restricted color number over the communications network to the client media receiver; and repeating the steps of generating and transmitting until termination of the streaming video session.
server configured to initiate a streaming video session with a client media receiver over a communications network, the streaming media server comprising:
a processor; and
a computer-readable storage medium storing a computer-executable code that, when executed by the processor, causes the streaming media server to perform the operations comprising:
when receiving a request from the client media receiver for streaming transmission of video content over the communications network, obtaining the video content as video input data having an original color depth;
generating an encoded video stream from the video input data, while selectively reducing a color depth of the encoded video stream relative to the original color depth based on a prioritization scheme for controlled degradations to the encoded video stream by generating encoded video content of the encoded video stream which comprises luma information omitting chroma information;
transmitting the encoded video stream over the communications network to the client media receiver; and
repeating the steps of generating and transmitting until termination of the streaming video session.
the streaming media server comprises: 
a bandwidth monitor module configured to monitor a current bandwidth of the communications network; and 
a video color depth switcher module operably coupled to the bandwidth monitor module, the video color depth switcher module configured to receive the video input data and selectively reduce the color depth with a restricted color palette thereof in response to variations in the current bandwidth of the communications network, as detected by a bandwidth monitor.
16. The streaming media server of claim 15 wherein the streaming media server comprises:
a bandwidth monitor module configured to monitor a current bandwidth of the communications network; and
a video color depth switcher module operably coupled to the bandwidth monitor module, the video color depth switcher module configured to receive the video input data and selectively reduce the color depth thereof in response to variations in the current bandwidth of the communications network, as detected by the bandwidth monitor.
17. The streaming media server of claim 16 further comprising a video encoder module operably coupled to the video color depth switcher module, the video encoder module configured to: -27 -UTILITY PATENT APPLICATION ATTORNEY DOCKET NO. 066.0509C2 (P2017-01-24.2) receive, from the video color depth switcher module, the video content in an uncompressed form; and generate, as an output, the video content in an encoded format containing compressed video frames.
17. The streaming media server of claim 16 further comprising a video encoder module operably coupled to the video color depth switcher module, the video encoder module configured to:
receive, from the video color depth switcher module, the video content in an uncompressed form; and generate, as an output, the video content in an encoded format containing compressed video frames.
18. The streaming media server of claim 15 further comprising a server memory coupled to the processor and storing the video content; wherein, when executing the computer-executable code, the streaming media server provides the video content to the client media receiver as placeshifted video content, which is played from the server memory, captured, encoded, and transmitted to the client media receiver during the streaming video session.
18. The streaming media server of claim 15 further comprising a server memory coupled to the processor and storing the video content;
wherein, when executing the computer-executable code, the streaming media server provides the video content to the client media receiver as placeshifted video content, which is played from the server memory, captured, encoded, and transmitted to the client media receiver during the streaming video session.
19. The streaming media server of claim 15 wherein, when executing the computer-executable code, the streaming media server: monitors a current bandwidth of the communications network; and generates the encoded video stream to have: a color depth substantially equivalent to the original color depth when the current bandwidth is equal to or greater than a first threshold value; and a reduced color depth with a restricted color palette when the current bandwidth decreases below a first threshold value.
the streaming media server:
monitors a current bandwidth of the communications network; and generates the encoded video stream to have: a color depth substantially equivalent to the original color depth when the current bandwidth is equal to or greater than a first threshold value; and a reduced color depth when the current bandwidth decreases below a first threshold value.
the streaming media server generates the encoded video stream to have: an image resolution substantially equivalent to an original image resolution of the video input data when the current bandwidth is equal to or greater than a second threshold value less than the first threshold value; and a reduced image resolution and a reduced color depth with a restricted color palette when the current bandwidth decreases below the second threshold value.
20. The streaming media server of claim 15 wherein, when executing the computer-executable code, the streaming media server generates the encoded video stream to have:
an image resolution substantially equivalent to an original image resolution of the video input data when the current bandwidth is equal to or greater than a second threshold value less than the first threshold value; and a reduced image resolution and reduced color depth when the current bandwidth decreases below the second threshold value.



Claim Rejections - 35 USC § 103
IV.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

V.	Claims 1-7 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brannon Jr et al (US 2007/0024706) in view of Weiser et al (US 2013/0152153).

	a.	Per claim 1, Brannon Jr. et al teach a method performed by a streaming media server, the method comprising:
receiving, at the streaming media server, a request transmitted over a communications network to stream video content to a client media receiver (para 0004, para 0050—digital video server);

in response to the request, initiating a streaming video session with the client media receiver during which the streaming media server, wherein the streaming paras 0051-53, paras 0101-102—video session management, streaming attributes):

obtain the video content as video input data having an original color depth (paras 0024, 0028, 0105—enhanced color formatting);

transmit the encoded video stream over the communications network to the client media receiver (para 0014, paras 0050-51); and

repeats the steps of generating and transmitting until termination of the streaming video session (page 15 para 0108).

Brannon Jr. et al teach down-scaling resolution of the video which relates to the color depth and quality, wherein down-scaling equates to reducing the resolution (page 3 paras 0023-25, page 8 para 066), yet fails to explicitly teach the limitation to generate an encoded video stream from the video input data to include luma information and degrade chroma information of an encoded video for selectively reducing a color depth using restricted color palettes of the encoded video stream relative to the original color depth. However, Weiser et al teach reducing the color depth of the video stream (page 16 para 0153). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Brannon Jr. et al and Weiser et al for the purpose of generating an encoded video stream from the video input data, while selectively reducing a color depth of the encoded video stream relative to the original color depth; because it allows for the color depth to be reduced based on rendering the video according to the capabilities and dimensions of the viewing application and device. Modifying the resolution or bit/color depth of the streaming videos by reducing or scaling down the resolution or bit/color depth is a well-known technique used in the art for transmitting and distributing streaming video.
b.	Per claim 4, Brannon Jr. et al and Weiser et al teach the method of claim 3 further comprising, when generating the encoded video stream, varying the color depth of the encoded video stream with limited color palettes to impart the encoded video stream with: chroma component information wholly stripped by a video color depth switcher module when generating compressed video frames in the encoded video stream wherein the compressed video frames comprise luma component (Y) to define a pixel luminance resulting in a grayscale video stream (Brannon Jr. et al: page 2 paras 0013-14 and 0017-19, page 3 paras 0021-25 and 0028, page 7 para 0059, page 8 paras 0062-66, page 9 paras 0067-68, page 12 para 0090; Weiser et al: page 1 para 0006, page 16 para 0153—compression of video frames, encoding of various resolution of video). 
c.	Per claim 5, Brannon Jr. et al and Weiser et al teach the method of claim 3 method of claim 4, further comprising, when generating the encoded video stream, varying the color depth with limited color palettes of the encoded video stream to impart the encoded video stream with: a chroma component information which is not wholly stripped in its entirety by the video color depth switcher module and is converted to a less fine color range by a conversion to a lower bit count value to achieve a desired streaming bitrate reduction (Brannon Jr. et al: page 1 para 0007, page 3 paras 0021-25, page 4 para 0034-page 5 para 0035, page 6 para 0051, page 7-8 paras 0061-0066, page 9 paras 0067-68—reduction and limited color resolution).
Claims 14 and 15 contain limitations that are substantially equivalent to the limitations of claims 1 and 4-5 are therefore rejected under the same basis.

d.	Per claim 6, Brannon Jr. et al and Weiser et al the method of claim 1 further comprising: reducing a color depth of streaming video content by interspersing video frames having a reduced color depth with limited color palettes with video frames having a nondegraded color depth (Brannon Jr. et al: page 2 paras 0010 and 0013-20, page 3 para 0031—transport hi-resolution video).
e.	Per claim 7, Brannon Jr. et al and Weiser et al teach the method of claim 1 wherein generating comprises: generating the encoded video stream to have a reduced color depth with limited color palettes for an initial phase of the streaming video session having a duration D1; and after elapse of duration D1, generating the encoded video stream to have a color depth without limited color palettes that is substantially equivalent to the original color depth (Brannon Jr. et al: page 3 paras 0023-25, page 8 para 066; Weiser et al: page 16 para 0153).
f.	Per claim 10, Brannon Jr. et al and Weiser et al teach the method of claim 1 further comprising: rendering compressed video frames by utilizing a grayscale palette comprising a 2-bit, a 4-bit, or a 16-bit grayscale palette, when a color depth reduction with restricted color palettes is applied (Brannon Jr. et al: page 12 para 0090-page 13 para 0097, page 14 para 0104, page 15 para 0105).
g.	Per claim 11, Brannon Jr. et al and Weiser et al teach the method of claim 10, further comprising: wherein the video input data is generated utilizing an original color palate; wherein the method further comprises, when reducing the color depth of the encoded video stream, encoding the video input data utilizing a restricted color palette containing a reduced number of color values relative to that contained in the original color palette; and wherein the encoded video stream is imparted with a reduced color depth by encoding the video input data Weiser et al: page 16 para 0153; Brannon Jr. et al: page 15 para 0105—reduced color).
h.	Per claim 12, Brannon Jr. et al and Weiser et al teach the method of claim 1 wherein the video input data further has an original color resolution; and wherein the method further comprises, when reducing the color depth with a restricted color palette of the encoded video stream, encoding the video input data to have a reduced color resolution based on the reduced color palette relative to the original color resolution (Brannon Jr. et al: page 3 paras 0023-25, page 8 para 066, page 9 paras 0070-71; Weiser et al: page 16 para 0153).
i.	Per claim 13, Brannon Jr. et al and Weiser et al teach the method of claim 1 further comprising, when reducing the color depth of the encoded video stream, encoding the video input data to contain (i) video frames having the original color depth and (ii) video frames having a reduced color depth with a restricted color palette which are interleaved with the video frames having the original color depth (Brannon Jr. et al: page 4 para 0031, page 7 para 0061, page 8 paras 0062-66, page 15 para 0105; Weiser et al: page 16 para 0153).
Claim 20 contains limitations that are substantially equivalent to the limitations of claims 12-13 are therefore rejected under the same basis.
j.	Per claim 16, Brannon Jr. et al and Weiser et al teach the streaming media server of claim 15, Brannon Jr. et al further the teach wherein the streaming media server comprises: a bandwidth monitor module configured to monitor a current bandwidth of the communications network; and a video color depth switcher module operably coupled to the bandwidth monitor module, the video color depth switcher module configured to receive the video input data and para 0010, page 3 paras 0020-22, para 0025, page 8 para 0062, page 9 paras 0068-70—detection of bandwidth and frame rate for optimal video quality and resolution).
k.	Per claim 17, Brannon Jr. et al and Weiser et al teach the streaming media server of claim 16, Brannon Jr. et al further the teach the server comprising a video encoder module operably coupled to the video color depth switcher module, the video encoder module configured to: -27 -UTILITY PATENT APPLICATION ATTORNEY DOCKET NO. 066.0509C2 (P2017-01-24.2) receive, from the video color depth switcher module, the video content in an uncompressed form; and generate, as an output, the video content in an encoded format containing compressed video frames (paras 0005-0007, 0010, 0013-14, 0051, 0090—using video compression protocol on video frames).
l.	Per claim 18, Brannon Jr. et al and Weiser et al teach the streaming media server of claim 15, Brannon Jr. et al further the teach the server further comprising a server memory coupled to the processor and storing the video content; wherein, when executing the computer-executable code, the streaming media server provides the video content to the client media receiver as placeshifted video content, which is played from the server memory, captured, encoded, and transmitted to the client media receiver during the streaming video session (paras 0052, 0062, 0069, 0090-92—video content played from video source to client reciver during streaming session).
m.	Per claim 19, Brannon Jr. et al and Weiser et al teach the streaming media server of claim 15 wherein, Brannon Jr. et al further the teach when executing the computer-executable code, the streaming media server: monitors a current bandwidth of the communications Brannon Jr. et al: page 2 para 0012, page 3 paras 0021, 0023 and 0025, page 8 paras 0062-66, page 9 paras 0067-68, page 10 para 0076, page 13 paras 0093-94, 0096 and 0099; Weiser et al: page 1 para 0006, page 16 para 0153—monitored bandwidth association with resolution of video stream based threshold of display dimension  and scaling).

Allowable Subject Matter
VI.	Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
VII.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure: 

JOSE CHIRIYANKANDATH (USPN 9,942,294) – Continuous media stream from multiple sources


VIII.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIE D SHINGLES whose telephone number is (571)272-3888.  The examiner can normally be reached on Monday-Thursday 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KRISTIE D SHINGLES/
Primary Examiner, Art Unit 2448